The trial of this case resulted in a verdict by the jury of guilty as charged in the second count of the indictment. Appellant was adjudged guilty of the offense of unlawfully possessing a still, and sentence of not less than three and not more than four years' imprisonment in the penitentiary was pronounced and entered accordingly. From the judgment of conviction he appealed. The appeal is upon the record proper, without bill of exceptions. As the record is regular in all things, the judgment of conviction appealed from is affirmed.
Affirmed.